McGINLEY, Judge,
dissenting.
I respectfully dissent. I disagree with the majority’s conclusion that the facts of the case preclude submission to a juiy.
A motion for summary judgment may be granted only when there is no genuine issue as to any material facts and the moving party is entitled to judgment as a matter of law. Pa.R.C.P. No. 1035(b). Further, our scope of review when examining an order granting summary judgment is limited to determining whether the lower court committed an error of law or abused its discretion. Deritis v. City of Philadelphia, 136 Pa.Commonwealth Ct. 244, 582 A.2d 738 (1990). In making this determination the trial court must examine the record in the light most favorable to the non-moving party. Mullen v. Borough of Parkesburg, 132 Pa.Commonwealth Ct. 321, 324, 572 A.2d 859, 860-861 (1990).
I am aware that section 8542 does not contain the phrase “dangerous condition” found in the real estate exception to sovereign immunity set forth in 42 Pa.C.S. § 8522(b)(4). Our Supreme Court, however, has utilized the same criteria while construing both real estate exceptions. Snyder v. Harmon, 522 Pa. 424, 562 A.2d 307 (1989). *980See also Crosby v. Kotch, 135 Pa.Commonwealth Ct. 470, 473-74, 580 A.2d 1191, 1193 (1990). The real property exception found at section 8542 has been “applied only to those cases where it is alleged that the artificial condition or defect of the land itself causes the injury, not merely when it facilitates the injury by the acts of others, whose acts are outside the statute’s scope of liability.” Mascaro v. Youth Study Center, 514 Pa. 351, 363, 523 A.2d 1118, 1124 (1987). The issue of government liability in circumstances that involve the presence of an additional tortfea-sor was revisited by our Supreme Court in Crowell v. City of Philadelphia, 531 Pa. 400, 613 A.2d 1178 (1992). The court in Crowell found that where a plaintiff is injured and brings an action against a government unit the government unit may be liable despite the presence of an additional tortfeasor if the government unit’s actions preclude indemnity from another for injuries rendered to a third person. Crowell, 531 Pa. at 406, 613 A.2d at 1184.
Here, Appellant alleges that if the lot was free of defects Kuneck would not have traversed it in a negligent manner, but would have necessarily entered the lot at a slower speed and the accident would have been avoided. Therefore, Appellant asserts a defect in the land caused the injury.
Given the express legislative intent to insulate political subdivisions from tort liability, we are required to narrowly construe the real estate exception to government immunity. Mascaro, 514 Pa. at 361, 523 A.2d at 1123. In any event, as an attachment to the brief filed in response to the Fire Company’s motion for summary judgment, Appellant included the report of Consulting Engineers Inc., which addresses the parking lot in question. The report concludes that “the incident involving Mrs. Grace Siford was directly attributable to the improperly constructed and unsafe driveway entrance to the Swedeland Fire Company parking lot along Flint Hill Road.” Draft Report of Consulting Engineers Inc. at 9; Reproduced Record at 114a. The majority dismisses the report’s conclusion by stating that since the driveway entrance was located on Flint Hill Road which is a state road controlled by DOT, then Appellant has failed to allege a defect in the parking lot. I fail to see the connection.
I believe the majority has overlooked the fact that while Flint Hill Road may be controlled by DOT, the driveway entrance itself is controlled by the Fire Company and is part of the parking lot. Both the parking lot and the driveway are real estate owned and under the control of the Fire Company. I believe that a question has been raised as to whether or not the parking lot itself contained a “dangerous condition.” The question of what constitutes a dangerous condition is one for the jury to decide as the finder of fact. Bendas v. Township of White Deer, 531 Pa. 180, 611 A.2d 1184 (1992).1 See also Mindala v. American Motors, 518 Pa. 350, 543 A.2d 520 (1988). I would therefore conclude that the facts before us present a genuine issue of material fact as to the actual cause of Mrs. Siford’s injuries and summary judgment was inappropriate.

. Recently, our Pennsylvania Supreme Court in Majestic v. Department of Transportation, — Pa. -, 641 A.2d 295 (1994) reaffirmed its decision in Bendas v. Township of White Deer, 531 Pa. 180, 611 A.2d 1184 (1992). While our Supreme Court did not examine the issue of the township’s liability in Bendas, as they have decided to construe 42 Pa.C.S. § 8522(b)(4) and § 8542(b)(3) in essentially the same manner using the "dangerous condition” language, we see no reason why the fire department should be treated differently. The Supreme Court stated:
Consequently, since the Commonwealth does have a duty to make its highways reasonably safe for their intended purpose, and since the question of what is or is not a dangerous condition must be answered by the jury, this case was not appropriate for summaiy judgment, and the trial court’s refusal to grant the Department’s motion was correct.
Bendas, 531 Pa. at 185, 611 A.2d at 1187. Just as the Commonwealth has a duty to make its highways safe so does the Fire Company have a duty to maintain and design its parking lot free from any dangerous condition.